Citation Nr: 1017080	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  10-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
hearing loss in the right ear and granted service connection 
for hearing loss of the left ear, assigning an initial 
noncompensable rating.  

In April 2010, the Board granted a motion to advance the case 
on the docket due to advanced age.  See 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c) (2009).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this claim for additional records 
development. 

The appellant filed his claim in November 2007.  The RO sent 
the appellant an April 2008 development letter in compliance 
with the Veterans Claims Assistance Act (VCAA).  The RO 
requested that the appellant complete an authorized release 
form if he wanted the RO to obtain any records on his behalf.  
The appellant completed the form, listing six providers.  The 
RO sent the appellant a June 2008 letter indicating that the 
providers Dr. Yut, Express Imaging and the Rehab Center 
needed to be entered on separate authorized release forms.  
The appellant did not respond to this letter.

Records were obtained for treatment by Dr. Yut and two VA 
providers V.R. and C.G.  The authorized release form did not 
provide an address for a Dr. G, whom the appellant indicated 
had died.  Thus, only two providers, Express Imaging and the 
Rehab Center have not submitted records.  A patient index 
dated in February 1994 from the Rehab Center was submitted, 
presumably by the appellant in June 2008.  No specific 
request was sent to the Rehab Center and there is no 
indication that this is the only record available.  

The RO declined to forward the authorized release form on the 
grounds that separate forms need to be sent to each provider.  
The Board has reviewed M21-MR and can find no such 
restriction.  See M21-MR I.1.C.6.h and III.iii.1.C.14.  There 
is no VA regulatory requirement of separate forms for each 
provider.  See 38 C.F.R. § 3.159 (2009).  Thus, the RO has 
not discharged the duty to assist.  Remand is warranted to 
obtain the records from Express Imaging and the Rehab Center.

The Board notes that the August 2008 VA examination report 
indicates that the right ear hearing loss is due to a neuroma 
which was diagnosed in January 2008.  In the event that the 
RO is able to obtain records, particularly from the Rehab 
Center, which show hearing loss in the right ear prior to the 
development of the neuroma, the factual basis on which the 
August 2008 VA examination report relies will be altered.  
The report would, in that instance, be rendered inadequate.  
If the RO obtains records that show hearing loss in the right 
ear prior to the neuroma, the claim should be sent for a new 
VA medical opinion as to whether or not the appellant had 
hearing loss of the right ear due to service prior to the 
development of the neuroma.  

The Board is aware that historic records from the Rehab 
Center and Express Imaging are more relevant to the claim of 
service connection for the right ear and will not make a 
material difference in rating the left ear hearing loss.  The 
regulations governing disability ratings for hearing loss 
rate the disability differently based on whether the hearing 
loss is service-connected unilaterally or bilaterally.  See 
38 C.F.R. §§ 3.383, 4.85, 4.86 (2009).  Thus, the rating for 
the left ear is inextricably intertwined with the right ear 
hearing loss service connection claim.  The two must be 
considered together.  Remand of both issues is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Rehab Center 
and Express Imaging using the May 2008 
authorized release form.  All requests 
must be recorded in the claims file along 
with any responses.

If and only if records are obtained which 
demonstrate a right ear hearing loss 
disability prior to the development of the 
right ear neuroma, send the claims file 
for a VA medical opinion to determine 
whether or not the appellant had hearing 
loss of the right ear due to service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

